DETAILED ACTION
This office action is in response to Applicant’s submission filed on 2/1/2022. Claims 1, 5, 9, 13, 16, and 20 are amended.  Claims 2 - 4, 8, 10-12, and 17-19 were cancelled in the previous Office Actions. The claims amended in a manner that places the application in condition for allowance. As such, claims 1, 5 – 7, 9, 13 – 16, and 20 are allowed. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/1/2022 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Amended claim 1, is recited here for reference and discussion only: “A method implemented using one or more processors, comprising: operating an automated assistant at least in part on a client computing device of a user; monitoring audio data captured by a microphone of the client computing device for one or more default hot words, wherein detection of one or more of the default hot words triggers transition of the automated assistant from a limited hot word listening state into a speech recognition state; based on one or more hardware signals generated by the client computing device, detecting transition of the client computing device into a given context; in response to the detecting of the transition of the client computing device into the given context, transitioning the 
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the closest prior art of record of Wang, and Cox, and particularly Gross, Sarir, and Dutta.
Wang (US-20180053507A1) teaches Par. 0056: ”the user 105 has said a certain phrase indicative of a voice command, e.g., the phrase “OK Google,” that the user 105 is likely to respond to a prompt for a voice command from the user device 105, e.g., in response to the user device 105 providing an audio output such as “say what you would like to 
Cox (US-20190341031A1) teaches Par. 0082:” Then, at block 703, context or state cache 405 adds new topics based on the first arguments (“Component: monitor” and “Computer: XPS 13”).”, and Par. 0084:” At block 705, context or state cache 405 adds new topics (“Monitor: Dell U3818DW” and “Item: Dell U3818DW”) based on the first responsive arguments of the first command.”, and Par. 0037:” In some embodiments, user interface device 207 may include audio controller 208, which may in turn be coupled to microphone(s) 209 and audio speaker(s) 210.”, and Par. 0063:” In these cases, command 505 may enable operations in client 102 that are specific to a particular application, such as: playing a media file, editing a document, performing a backup operation, etc.—without VSP 104 having the software application information.”
Gross (US-20160360336A1) teaches Par. 1032:” In some implementations, the mobile device can be configured to keep frequently invoked applications up to date. The 
Sarir (US-20200057603A1) teaches Par. 0040:” The voice assistant application, when executed by the processor 205, allows the voice assistant device 200 to perform at least some embodiments of the methods described herein. The memory 235 stores a 
Dutta (US-20110170673A1) teaches Par. 0055:” Any IVR application 202 downloaded onto voice portal 106 is cached into the voice portal's 106 memory for a period of time. The IVR application 202 is not deleted unless the IVR application 202 is deliberately accessed in the voice portal 106 to delete that specific application from the cache memory. However, the cache can be refreshed based on some pre-defined rules and any content is then either deleted or overwritten with new downloaded content.”
However, Wang, Cox, Gross, Sarir, and Dutta individually or in combination do not teach specific limitations such as “in response to the detecting of the transition of the client computing device into the given context, transitioning the automated assistant into a context-specific listening state associated with the given context, wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises: preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to 
Independent claim 9, and 16 are CRM and system version of claim 1 and recite the same functionality as limitations of claim 1. Claim 9’s limitation that causes the same reason for allowance is “wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises:  preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state”, which is the same language as claim 1 and as such claim 9 is allowable.
Similarly Claim 16’s limitation that causes the same reason for allowance is “in response to the detected transition of the client computing device into the given context, transition the automated assistant into a context-specific listening state associated with the given context, wherein the transitioning of the automated assistant into the context-specific listening state associated with the given context comprises:  preemptively downloading and caching, locally in memory of the client computing device, content that is responsive to one or more context-specific hot words associated with the context-specific listening state”, which is the same language as claim 1 and as such claim 16 is allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Li et al. (U.S. Patent Application No: US20190206412A1) teaches Par. 0008:” a method for controlling a voice-based assistant includes: receiving an audio input; performing speaker recognition on the audio input; in accordance with a determination that the audio input includes a voice input from a first user that is authorized to control the home assistant device: performing speech-to-text conversion on the audio input to obtain a textual string; and searching for a predefined trigger word for activating the home assistant device in the textual string; and in accordance with a determination that the audio input includes a voice input from the home assistant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/HUYEN X VO/             Primary Examiner, Art Unit 2656